Andrews, C. J.
This case was originally brought before a justice of the peace. The complaint alleged a cause of action in the nature of trespass quare clausum fregit and the carrying away of goods. Irene R. Babcock and James H. Babcock were named as defendants. The justice rendered judgment against both. From that judgment Irene R. Babcock appealed to the Court of Common Pleas in Hartford county. James H. Babcock did not appeal. In the Court of Common Pleas, Irene R. pleaded only the general issue. A trial was had thereon to the jury, and a verdict was given in her favor. The plaintiff now has appealed to this court.
Upon the trial to the jury the plaintiff claimed and asked the court to hold, that the appeal by Irene R. Babcock vacated the justice judgment as to both herself and James H. Babcock. The court did not so rule, but instructed the jury that the appeal by Irene R. vacated the said judgment only as against herself; and that the said justice judgment remained in force as against the said James H. Babcock. We think this ruling was correct.
A judgment against several persons in an action of tort is severable. The liability of tort feasors is several as well as joint; as well after judgment as it is before a suit is brought. Freeman on Judgments, § 236; Morgan v. Chester, 4 Conn., 387; Sheldon v. Kibbe, 3 id., 214; Atwater v. Tupper, 45 id., 144. Of course the satisfaction of such a judgment by any one of those against whom it was rendered, would be a discharge as to all.
The Court of Common Pleas held also that the plaintiff must prove, in order to recover, that the acts for which damages were claimed were such as both Irene R. Babcock and James H. Babcock were jointly liable for. This was error. In the Court of Common Pleas the case stood as though Irene R. was the only defendant named in the com*257plaint, or as though it had not been served on James H. Clearly she would be liable for any trespass, several or joint, upon the premises, or to the property named in the complaint, committed by her, and any such trespass might be proved against her. 1 Swift’s Dig., 532.
It is urged that a new trial ought not to be granted because the damages will be small. Small damages, however, and nominal damages, do not mean the same thing. Where there is a real right involved the damages, even if very small, are substantial and not nominal. To deprive a party of these, by refusing him a new trial because they must be small, would be to do him a great injustice. Michael v. Curtis, 60 Conn., 363, 369.
There is error and the judgment is set aside.
In this opinion the other judges concurred.